MEMORANDUM **
Alfredo Octavio Monrroy Miranda and his wife, natives and citizens of Peru, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Nahrvani v. Gonzales, 399 F.3d 1148, 1151 (9th Cir.2005), we deny the petition for review.
Substantial evidence supports the IJ’s finding that the perceived threat Monrroy Miranda received in Peru did not rise to the level of persecution. See id. at 1153-54. Further, substantial evidence supports the IJ’s finding that Monrroy Miranda failed to establish he has an objective well-founded fear of persecution. See id. at 1154; see also Aruta v. INS, 80 F.3d 1389, 1395-96 (9th Cir.1996) (record evidence did not compel finding that petitioner’s fear of future persecution was objectively reasonable). Accordingly, Monrroy Miranda’s asylum claim fails.
Because Monrroy Miranda failed to demonstrate he was eligible for asylum, he necessarily failed to satisfy the more stringent standard for withholding of removal. See Nahrvani, 399 F.3d at 1154.
Substantial evidence supports the agency’s denial of CAT relief because Monrroy Miranda failed to show it was more likely than not that he would be tortured if he returned to Peru. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.